El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
Primero en la corte municipal y luego, después de un nuevo juicio, en la corte de distrito, los apelantes fueron declarados culpables de un delito de adulterio y condenados cada uno de ellos a sufrir un año de cárcel.
Se alega que la corte de distrito incurrió en error, pri-mero, al actuar en la práctica del asunto sin tener jurisdic-ción para ello; segundo, por dejar de advertirse a los acu: sados de su derecho a un juicio por jurado, y tercero, por condenar a los acusados a sufrir un año de cárcel y las costas.
La alegación relativa a la falta de' jurisdicción se funda en una supuesta firma defectuosa y en el juramento. El nombre “Guadalupe Martínez” aparece suscrito en la de-nuncia con una cruz entre el nombre y el apellido, pero sin las palabras que se acostumbran usar arriba y abajo del *920signo. No se hace mención alguna del nombre del denun-ciante en el cuerpo de la denuncia o en el juramento y para los fines de esta opinión debe admitirse que en algunos de los demás particulares el juramento no puede recomendarse como modelo. Pero la denuncia parece indicar haber sido jurada ante el secretario de la corte municipal y la objeción a los defectos en cuestión' se hace demasiado tarde cuando se. formula por primera vez ante esta corte. El Pueblo v. García, 18 D. P. R. 844; El Pueblo v. Noble, 19 D. P. R. 388.
Puesto que los apelantes no citan ninguna ley o autori-dad en apoyo del segundo señalamiento, no es necesario que consideremos ampliamente la cuestión que de tal modo ha sido planteada. Ni tampoco podemos estar de acuerdo con los apelantes en que los hechos envueltos muestran que la pena impuesta sea tan manifiestamente excesiva que requiera ser modificada. Los actos denunciados fueron cometidos en la casa del esposo ofensor, que es una casa de vivienda de dos habitaciones, a la inmediata presencia de la esposa de-nunciante y de sus hijos y aparece que los dos acusados con-tinuaron viviendo en la casa después de haberse retirado de ella la esposa y sus hijos, siendo ésta la situación a la fecha del juicio en la corte de distrito.
Dentro de las circunstancias, no estamos dispuestos a dejar sin efecto la deliberada sentencia de los dos- sucesivos jueces sentenciadores respecto a la cuestión de una sentencia de cárcel y el término de la misma.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.